DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2021 & 3/7/2022 are being considered by the examiner.

Claim Objections
Claims 2-6 are objected to because of the following informalities:  
As to claims 2-6, the claims recite “for vehicle”, which appears to be a typographical error.  Examiner suggest changing “for vehicle” to “for the vehicle”, to maintain antecedent basis with “for vehicle” in independent claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez et al. (US 20170162168).
As to claim 1, Lopez discloses a display device [abstract & figs. 1 & 4] for vehicle comprising: 
a display unit (instrument cluster 115) [figs. 1 & 4] including a first area (fuel gauge, instrument gauge 116) [figs. 1 & 4 & para. 20], a second area (tachometer 118, instrument gauge) [figs. 1 & 4 & para. 20] and a third area (speedometer 117, instrument gauge) [figs. 1 & 4 & para. 20] as display areas; and 
a control unit (processing module 105) [fig. 1 & para. 19] configured to switch the display unit between a first display mode (time 401) [fig. 4 & para. 32] and a second display mode (subsequent time 402) [fig. 4 & para. 33], wherein 
the control unit is configured to, 
in the first display mode (time 401) [fig. 4 & para. 32], make the first area (fuel gauge, instrument gauge 116) [figs. 1 & 4 & para. 20 & 32], the second area (tachometer 118, instrument gauge) [figs. 1 & 4 & para. 20 & 32] and the third area (speedometer 117, instrument gauge) [figs. 1 & 4 & para. 20 & 32] to display vehicle information, and 
in the second display mode (subsequent time 402) [fig. 4 & para. 33], put the first area and the second area in a non-displayed state and make the third area to display in digital indication at least speed information among the vehicle information (speedometer 117, instrument gauge, digital readout) [figs. 1 & 4 & para. 20 & 33].
As to claim 3, Lopez discloses the display device for vehicle according to claim 1, wherein the vehicle information displayed in the third area is displayed in a same position in the first display mode and in the second display mode [fig. 4 & para. 32-33].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, in view of Tuzar et al. (US 20100302018).
As to claim 2, Lopez teaches the display device for vehicle according to claim 1, wherein a part of the vehicle information displayed in the third area is the speed information, in the second display mode, displayed in a form of symbol indication which is simpler than that in the first display mode [fig. 4 & para. 33]. 
Lopez does not explicitly teach wherein a part of the vehicle information displayed in the third area in addition to the speed information is, in the second display mode, displayed in a form of symbol indication which is simpler than that in the first display mode. 
Tuzar teaches the concept of a display device for a vehicle [abstract & fig. 1], wherein a part of a vehicle information displayed in a third area (first zone 2) [figs. 5-6 & para. 42-44] in addition to speed information is (note speedometer in first zone 2) [figs. 5-6 & para. 42-44], in the second display mode, displayed in a form of symbol indication (symbols) [figs. 5-6 & para. 42-44] which is simpler than that in the first display mode (storage zone 3 more detail versus corresponding symbol in first zone 2) [figs. 5-6 & para. 42-44]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the third area of the display device of Lopez, such that a part of the vehicle information displayed in the third area in addition to the speed information is, in the second display mode, displayed in a form of symbol indication which is simpler than that in the first display mode, as taught by Tuzar, to improve usability by providing instrumentation data that can be easily handled in a flexible way, as taught by Tuzar [para. 3].
As to claim 4, Lopez as modified by Tuzar teaches the display device for vehicle according to claim 2, wherein the control unit is configured to, when an operation is performed with respect to a function that is being displayed in a form of symbol indication in the third area in the second display mode [Tuzar: fig. 5 & para. 42-43], cause a change from the symbol indication to answerback indication for said operation, and cause a return to the symbol indication after a predetermined period of time has elapsed after the change [Tuzar: para. 18-20].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, in view of Recktenwald et al. (US 20180326850).
As to claim 5, Lopez teaches the display device for vehicle according to claim 1, wherein the control unit is configured to automatically switch between the first display mode and the second display mode based on information [figs. 1 & 4 & para. 20 & 32-33].
	Lopez does not explicitly teach wherein the control unit is configured to automatically switch between the first display mode and the second display mode based on information among the speed information, information indicating presence or absence of a preceding vehicle and information indicating that a headlight of own vehicle is turned on.
 Recktenwald teaches the concept of a display device for vehicle [abstract], wherein a control unit (processor 5) [fig. 2] is configured to automatically switch between a first display mode and a second display mode based on information among a speed information, information indicating presence or absence of a preceding vehicle and information indicating that a headlight of own vehicle is turned on [figs. 3-5 & para. 57, 59-60, & 62-63].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of the display device of Lopez, such that the control unit is configured to automatically switch between the first display mode and the second display mode based on information among the speed information, information indicating presence or absence of a preceding vehicle and information indicating that a headlight of own vehicle is turned on, as taught by Recktenwald, to improve the safety of vehicle operation by reducing distraction to a user, as taught by Recktenwald [para. 6-7].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, in view of Fujiki et al. (US 20110210838).
As to claim 6, Lopez teaches the display device for vehicle according to claim 1 (see above).
Lopez does not explicitly teach wherein, in the second display mode, the vehicle information which was displayed in the second area or in the first area in the first display mode is displayed as a change in color so as to be superimposed on the digital indication.
Fujiki teaches the concept of a display device for a vehicle [abstract & figs 1-3], wherein in a display mode (first display unit 13) [figs. 2-3 & para. 46, 58, & 65], vehicle information which was displayed in a second area or in a first area (second display unit 15) [figs. 1-3 & para. 46, 58, & 65] is displayed as a change in color so as to be superimposed on the digital indication (background color 33 superimposed on display information 31) [figs. 1-3 & para. 46, 58, & 65].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second display mode of the display device of Lopez, such that in the second display mode, the vehicle information which was displayed in the second area or in the first area in the first display mode is displayed as a change in color so as to be superimposed on the digital indication, as taught by Fujiki, to improve the efficiency of the vehicle operated by a user  by providing visual feedback corresponding to the state of the vehicle, as taught by Fujiki [para. 9]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Borgesson			(US 20090228175).
Jahns et al. 			(US 20210237572).
Okumura et al. 			(US 20080266304).
Yamamoto et al. 		(US 20090112389).
Aizawa et al. 			(US 10071631).
Itoh et al. 			(US 20080258892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694